                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ELWOOD BENNETT,

                       Plaintiff,

               v.                                             Case No. 20-cv-0260-bhl

CO ROJAS,

                       Defendant.


                                             ORDER


       Plaintiff Elwood Bennett is proceeding with a claim defendant CO Rojas violated his civil

rights by repeatedly failing to provide proper medical care for his mental illness. Dkt. No. 7 at 4.

On December 10, 2020, the defendant filed a motion to compel discovery, along with

documentation showing that defense counsel attempted to confer with Bennett before filing the

motion. Dkt. Nos. 27-31. The defendant asks the Court to order Bennett to sign and return an

authorization giving the defendant access to Bennett’s medical records from the Racine County

Jail related to the claims in this lawsuit. Bennett refuses to sign the requested authorization and

simply states, “my medical history is not to be shared.” Dkt. No. 30-1.

       Bennett has placed his medical condition at issue by bringing this lawsuit; thus, the Court

is satisfied that the defendant is entitled to access the records he seeks. Accordingly, the Court

will grant the defendant’s motion to compel. Bennett must sign and return to defense counsel the

requested authorization, see Dkt. No. 28-1 at 4, within fourteen days of service of this order.

Failure to comply with this order will result in dismissal of this case for failure to prosecute. The

Court further orders that the defendant may not use the medical records and other information




          Case 2:20-cv-00260-BHL Filed 02/02/21 Page 1 of 2 Document 32
produced as a result of this discovery for any purposes other the defense of this case and must

otherwise maintain the privacy of all documents and information produced.

       IT IS THEREFORE ORDERED that the defendant’s motion to compel (Dkt. No. 27) is

GRANTED. Bennett must sign and return to defense counsel the requested authorization, see

Dkt. No. 28-1 at 5, within fourteen days of service of this order. Failure to comply with this order

will result in dismissal of this case for failure to prosecute. The defendant shall promptly notify

the Court if he does not receive a signed authorization from Bennett.

       IT IS FURTHER ORDERED that the defendant shall maintain the private and

confidential nature of plaintiff’s medical records and related information and shall not use these

documents or information for any purposes other the defense of this case.

       Dated at Milwaukee, Wisconsin this 2nd day of February, 2021.

                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




                                                 2

          Case 2:20-cv-00260-BHL Filed 02/02/21 Page 2 of 2 Document 32
